                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9      MILLICENT K. LEOW,                                    CASE NO. C18-0126-JCC
10                              Plaintiff,                    ORDER
11              v.

12      COMMISSIONER OF SOCIAL
        SECURITY,
13
                                Defendant.
14

15
            This matter comes before the Court on Plaintiff’s motion for attorney fees pursuant to the
16
     Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412 (Dkt. No. 23). Defendant does not
17
     oppose the motion. (Dkt. No. 24.) Having thoroughly considered the parties’ motions and the
18
     relevant record, the Court GRANTS the motion and ORDERS that:
19
            Pursuant to the EAJA, Plaintiff is awarded attorney fees in the amount of $6,284.41,
20
     subject to any offset as described in Astrue v. Ratliff, 560 U.S. 586 (2010).
21
            If it is determined that Plaintiff’s EAJA fees are not subject to any offset allowed under
22
     the Department of the Treasury’s Offset Program, the check for EAJA fees shall be made
23
     payable to Lisa M. Saar, based on Plaintiff’s assignment of this amount to Plaintiff’s attorney.
24
     (Dkt. No. 23-2.) The check shall be mailed to Plaintiff’s attorney’s office: Lisa M. Saar, 805
25
     Dupont Street, Suite 6, Bellingham, Washington 98225.
26


     ORDER
     C18-0126-JCC
     PAGE - 1
 1          DATED this 26th day of October 2018.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0126-JCC
     PAGE - 2
